Citation Nr: 0534022	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  96-16 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to disability benefits under the provisions 
of 38 U.S.C. § 1151 for additional disability of the left 
hand, claimed to be the result of Department of Veterans 
Affairs (VA) medical treatment in August 1984, June 1988 and 
January 1989.

2.  Entitlement to disability benefits under the provisions 
of 38 U.S.C. § 1151 for additional disability of the right 
hand, claimed to be the result of VA medical treatment in 
August 1984, June 1988 and January 1989.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




INTRODUCTION

The veteran served on active duty from December 1943 to 
February 1946.

This appeal arose form a March 1995 decision of the VA 
Regional Office in San Juan, Puerto Rico (the RO) which 
denied the veteran's claim of entitlement to benefits under 
the provisions of 38 U.S.C. § 1151 for claimed additional 
disability of both hands due to medical treatment in August 
1984, June 1988 and/or January 1989.

This case was remanded in June 1997 by the Board of Veterans' 
Appeals (the Board) to the RO for additional development.  
The requested development, including a medical nexus opinion, 
was accomplished, and the case was returned to the Board.  In 
May 2003, the Board again remanded this case, due to the 
then-recent enactment of the Veterans Claims Assistance Act 
of 2000 (the VCAA).  As will be discussed in greater detail 
below, the RO issued a letter which complied with the 
provisions of the VCAA in October 2003.  The veteran's claim 
was readjudicated by the RO in February 2005 and in April 
2005.  The case is finally ready for appellate review.

Issue not on appeal

In June 2004, the veteran filed a claim of entitlement to a 
special monthly pension due to the need for aid and 
attendance and/or housebound status.  In a June 2005 rating 
decision, the RO denied  the veteran's claim.  To the Board's 
knowledge, the veteran has not expressed disagreement as to 
that decision.  Accordingly, that issue is not in appellate 
status and will be discussed no further herein.

 




FINDINGS OF FACT

1.  Surgeries were performed at a VA medical facility in 
August 1984, June 1988 and January 1989 in order to correct 
the veteran's Dupuytren's contractures of both hands.

2.  A preponderance of the competent medical evidence of 
record supports a conclusion that additional disability did 
not result from the VA surgeries.


CONCLUSION OF LAW

The veteran is not entitled to VA benefits based on 
additional disability claimed as incurred as a result of 
medical treatment provided by VA in August 1984, June 1988 
and January 1989.  38 U.S.C.A. § 1151 (West 1991)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to VA benefits under the 
provisions of 38 U.S.C. § 1151.  In substance, he contends 
that his current bilateral hand problems  were caused or 
aggravated by VA surgical procedures which were performed in 
1984, 1988 and 1989.

Because the two issues on appeal involve the application of 
identical law to the same facts, the Board will address them 
together.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims. 

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  

The veteran was informed in the January 1996 statement of the 
case and in numerous supplemental statements of the case 
(SSOCs), most recently in April 2005, of the relevant law and 
regulations pertaining to his claim.  The two prior Board 
remand also served to inform the veteran as to what was 
required of him and of VA in connection with the development 
of his claim.

This case was the subject of a Board remand  in May 2003 
which was for the exclusive and specific purpose of providing 
VCAA notice to the veteran.  Crucially, in response the RO 
sent the veteran a VCAA letter dated October 8, 2003.  In 
that letter, the veteran was advised that VA would obtain 
relevant federal government records, including his service 
records, VA Medical Center records, and records from other 
federal agencies, such as the Social Security Administration.  
He was also informed that VA would, on his behalf, make 
reasonable efforts to obtain relevant records not in the 
custody of a federal agency, to include records from state or 
local governments, private medical care providers, current or 
former employers, and other non-Federal governmental sources.  
The veteran was, however, informed that "It's your 
responsibility to make sure we receive all requested records 
that aren't in the possession of a federal department or 
agency."  See the October 8, 2003 VCAA letter, page 3 
[emphasis as in original].  

The Board additionally observes that the RO, in the February 
2005 SSOC, provided the veteran with the pertinent VCAA 
regulations, including 38 C.F.R. § 3.159(b), which requires 
that VA request that the claimant is to provide any evidence 
in his possession which pertains to the claim.  See the 
February 7, 2005 SSOC, page 5. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of the issue by the RO.  In this case, 
the veteran's claim was initially adjudicated by the RO in 
March 1995, years prior to the enactment of the VCAA in 
November 2000.  Furnishing the veteran with VCAA notice prior 
to this initial adjudication was clearly an impossibility; 
VA's General Counsel has held that the failure to do so does 
not constitute error. See VAOGCPREC 7-2004.  Subsequent to 
furnishing the veteran with the VCAA letter in October 2003, 
the RO readjudicated his claim in February 2005 and in April 
2005.  Thus, any VCAA notice deficiency has been rectified.

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that any timing errors do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  The veteran and his 
representative have not indicated any concerns with respect 
to the VCAA notice. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence includes VA and private medical records.  The 
veteran and his representative have not identified any 
outstanding evidence.

Because there is no indication that there exists any evidence 
which could be obtained which would have an outcome of this 
case, the VCAA is inapplicable for that reason.  See DelaCruz 
v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].  

Furthermore, remanding the case to the RO at this juncture 
would accomplish nothing except to further delay resolution 
of this case, which is now well over a decade old.  As the 
Court stated in Erspamer v. Derwinski, 1 Vet. App. 3, 11 
(1990): "Ten years is an undeniably, and unacceptably, long 
time to have passed since [the appellant] first filed the 
claim for benefits with the VA. The delays have benefited 
neither the parties nor the public and they cannot be 
permitted to continue. The petitioner has a right to a 
decision on her claim."  Although resolution in the instant 
case has been delayed by numerous factors, many of which were 
not within the Board's control, the Board agrees with the 
stated goals of the Court and does not believe that another 
remand would be in the best interest of anyone.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board additionally observes that the veteran engaged the 
services of a representative and was provided with ample 
opportunity to submit evidence and argument in support of his 
claim.  In his February 1996 substantive appeal, he requested 
a hearing at the RO.  However, he submitted a written 
statement to the RO in July 1996 in which he withdrew his 
request for a personal hearing at the RO. 
There is no hearing request pending. 

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Relevant law and regulations

The statutory criteria applicable to claims for benefits 
under the provisions of 38 U.S.C. § 1151 underwent a 
significant revision, effective October 1, 1997. Amendments 
to 38 U.S.C. § 1151 made by Public Law 104-204 now require a 
showing not only that the VA treatment in question resulted 
in additional disability but also that the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.

However, those amendments apply only to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997. See VAOPGCPREC 40-97, 63 Fed. Reg. 
31263 (1998).  Because the veteran filed his 
§ 1151 claim in January 1993, prior to October 1, 1997, the 
less rigorous version of the law in effect prior to that 
date, described immediately below, is applicable.

In pertinent part, the applicable version of 38 U.S.C.A. § 
1151 provides that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. § 
3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

However, the Court further held that not every "additional 
disability" was compensable. The validity of the remainder of 
38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 S.Ct. 
552, 556 n.3 (1994): "We do not, of course, intend to cast 
any doubt on the regulations insofar as they exclude coverage 
for incidents of a disease's or injury's natural progression, 
occurring after the date of treatment. . . .VA's action is 
not the cause of the disability in those situations."

Factual background

The veteran was initially hospitalized at the VA Hospital in 
San Juan, Puerto Rico, in August 1984 in order to undergo a 
palmar fasciectomy.  He had a preoperative diagnosis of 
Dupuytren's contracture, right hand. 

In June 1988, the veteran was hospitalized with an admission 
diagnosis of fifth digit contracture with incomplete 
extension of PIP joint. He underwent a partial right palmar 
fasciectomy with pinning of the PIP joint for immobilization 
and a volar plate release. 

In January 1989, the veteran was hospitalized for surgery on 
the left hand for release of the Dupuytren's contracture on 
that hand. It was indicated that the left hand contracture 
had affected the fifth digit since approximately one and a 
half years earlier. 

The veteran underwent a VA examination in May 1993. The 
examiner indicated that the veteran had Dupuytren's 
contractures of the fifth digit of each hand and described 
them as recurrent. The examiner also described deformity and 
mild contracture of the third and fourth fingers.

The evidence of record contains statements in July 1996 and 
in March 2005 from a private physician, Dr. A.P.H.  Dr. H. 
stated that "the [1988] operation resulted in permanent 
deformities in both arms."  Also of record is a note from 
A.H.P., title given as "Administration", stating that the 
veteran had received physical therapy "because of an 
operation to both hands in 1988."

Of record is a six page report of an April 2002 VA 
examination which was scheduled for the specific purpose of 
determining whether the veteran's current disability of both 
hands was related to VA medical treatment.  The examiner 
noted that the veteran had a chronic disability of both hands 
since 1962, and that any additional disability "was not 
caused by VA medical treatment or surgeries performed at VAMC 
on (sic) August 1984, June 1988 or January 1989."

Also of record is the report of an August 2004 VA aid and 
attendance examination.  The examiner stated, with respect to 
the veteran's upper extremities:  "Traction of both hand 
fingers (sic) bilaterally, due to Dupuytren surgery and 
scars."  The examiner also diagnosed degenerative joint 
disease with ankylosis of both hands.



Analysis

In order to establish entitlement to compensation benefits 
pursuant to 38 U.S.C. § 1151, there must be (1) medical 
evidence of a current disability; (2) medical or, in some 
circumstances, lay evidence of the incurrence or aggravation 
of an injury or disease as the result of VA hospitalization 
or treatment; and (3) medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
Jones v. West, 12 Vet. App. 460, 464 (1999).

With respect to element (1), the veteran unquestionably has a 
current disability of both hands, as is most recently 
evidenced in the April 2002 and August 2004 VA examination 
reports.

Turning to the second element, it is clear that the current 
bilateral hand disabilities were not incurred because of the 
various VA surgeries.  The record shows a long history of 
bilateral hand problems, evidently dating back to 1962.  
Indeed, the VA surgeries were for the specific purpose of 
attempting to rectify problems caused by the Dupuytren 
contractures.  Element (2) is not met with respect to 
incurrence.

Concerning that part of element (2) pertaining to 
aggravation, it appears that the veteran's bilateral hand 
disability has become worse as time has passed.  
The medical evidence arguably indicates that there was 
additional disability which manifested sometime after the 
surgeries.  The question which must be answered, therefore, 
is whether this additional disability was due to the 
surgeries, to the natural progression of the pre-existing 
disability, see Gardner, or to some other extraneous event.  

Whether such additional disability constituted aggravation of 
the pre-existing bilateral hand disability is a medical nexus 
question.  Resolution of this issue requires competent 
medical evidence, which can be provided neither by the Board 
or by the veteran himself.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) [the Board is prohibited from exercising 
its own independent judgment to resolve medical questions] 
and Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) [a 
lay person without medical training is not competent to 
comment on medical matters].    

The record contains conflicting medical opinions.  Dr. A.P.H. 
has opined that the VA surgery resulted in additional 
disability of the veteran's hands.  The August 2004 VA 
examiner appeared to indicate the same thing.  

[The Board discounts the statement of A.H.P., who did not 
report any medical credentials and is evidently an 
administrator with no medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  A.H.P.'s statement is neither 
competent or probative.]   

Evidence against the veteran's claim consists of the April 
2002 VA medical opinion.  The examiner obviously reviewed the 
veteran's medical history with care, and provided a detailed 
two page summary thereof.  The examiner, in essence, found no 
additional bilateral hand disability.  Rather the examiner 
suggested that additional hand disability was related to the 
veteran's "age and arthritis" [the veteran is currently 82 
years of age].  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).
The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).



In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator  . . .
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The April 2002 VA opinion is detailed, well-reasoned, and 
provides an overview of the veteran's disability in light of 
the entire medical history.  In particular, the examiner 
noted that the veteran had along-standing history of 
Dupuytren's contracture of both hands since 1962.  Before the 
1984 admission to the VA facility, the veteran had limitation 
of motion of both hands and contractures of several fingers.  
After the last surgery in 1989, he was not seen until he 
reported for a VA examination in May 1993.  At that time, the 
examiner diagnosed recurrence of Dupuytren's contractions, 
and in addition arthritis of both hands.

In substance, the VA examiner concluded that the additional 
bilateral hand disability was due to arthritis, and that 
there was no additional disability resulting from the VA 
medical treatment.  This conclusion appears to be congruent 
with the contemporaneous medical evidence, which in fact 
shows significant bilateral hand disability prior to the 
first surgery in 1984, and no reported problems until a 
recurrence of Dupuytren's contractures was reported to the VA 
examiner in May 1993.  Moreover, recent medical evidence, in 
the form of VA examinations in May 1993, April 2002 and 
August 2004, all show that the veteran now has arthritis.   

The medical statements which are arguably in favor of the 
veteran's claim, from 
Dr. A.P.H. and the August 2004 VA aid and attendance 
examiner, are brief, conclusory and do not take into account 
the veteran's entire medical history.  
In fact, the August 2004 aid and attendance examination was 
for a completely different purpose and was not intended to 
evaluate the etiology of the hand disability.  The examiner's 
puzzling and fleeting reference to "Traction of both hand 
fingers (sic) bilaterally, due to Dupuytren surgery and 
scars" was obviously not well thought out.  

For these reasons, the Board places greater weight of 
probative value on the opinion of the April 2002 VA examiner, 
which was generated in response to a Board remand,  than it 
does on the opinions of Dr. A.P.H. and the August 2004 VA aid 
and attendance examiner. 

In short, a preponderance of the medical evidence of record, 
to include the contemporaneous VA medical records from the 
1980s, the report of the May 1993 VA examination, and the 
April 2002 VA examiner's opinion, outweighs the two 
unsupported opinions in the veteran's favor.  For this 
reason, the element of medical nexus has not been met, and 
the veteran's claim fails on that basis. 

The Board wishes to make it clear that the medical evidence 
indicates that the VA surgeries which were intended to 
improve the bilateral hand disability were not in fact 
successful.  That is, the Dupuytren's contractures sometime 
recurred after the surgery.  The April 2002 VA examiner 
suggested that such was due, at least in part, to the 
veteran's noncompliance with physical therapy.  In any event, 
compensation under 38 U.S.C. § 1151 is warranted for 
additional disability caused by VA medical treatment; 
compensation may not be granted for an unsuccessful procedure 
where no additional disability ensues.  As has been discussed 
above, a preponderance of the medical evidence indicates that 
there was no additional disability resulting from the several 
VA surgeries.      

In summary, for reasons and bases expressed above, the Board 
concludes that benefits under 38 U.S.C. § 1151 are not 
warranted for the veteran's bilateral hand disability.  The 
benefits sought on appeal are accordingly denied. 

ORDER

Entitlement to disability benefits under the provisions of 38 
U.S.C. § 1151 for disability of the left hand, claimed to be 
the result of VA medical treatment in August 1984, June 1988 
and January 1989, is denied.

Entitlement to disability benefits under the provisions of 38 
U.S.C. § 1151 for disability of the right hand, claimed to be 
the result of VA medical treatment in August 1984, June 1988 
and January 1989, is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


